Exhibit 10.4

FIFTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 4th of November, 2009, by and among RADISYS CORPORATION, an
Oregon corporation (“Borrower”), and SILICON VALLEY BANK (“Bank”). Capitalized
terms used herein without definition shall have the same meanings given them in
the Loan Agreement (as defined below).

RECITALS

A. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of August 7, 2008 (as may be amended, restated, or otherwise modified,
the “Loan Agreement”), pursuant to which the Bank has extended and will make
available to Borrower certain advances of money.

B. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein.

C. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to provide the
amendment contained herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. AMENDMENTS TO THE LOAN AGREEMENT.

1.1 AMENDMENT TO SECTION 6.7 OF THE LOAN AGREEMENT. Subject to the terms of
Section 4 below, Section 6.7 of the Loan Agreement is amended and restated in
its entirety and replaced with the following:

6.7 Financial Covenants.

Borrower shall maintain as of the last day of each fiscal quarter, unless
otherwise noted, on a consolidated basis with respect to Borrower and its
Subsidiaries:

(a) Current Ratio. A ratio of Current Assets to Current Liabilities plus the
aggregate amount of all Credit Extensions of at least 1.5 to 1.0 on June 30,
2009 and each fiscal quarter thereafter.

(b) Minimum EBITDA. EBITDA greater than the amount set forth below opposite each
period; provided however in no event shall EBITDA losses for any one quarter
exceed $3,000,000.



--------------------------------------------------------------------------------

Fiscal Period

   Minimum EBITDA

Such period, measured on a rolling four quarter basis, ending June 30, 2009 and
each quarter thereafter

   $0

(c) Maximum Capital Expenditures. Capital Expenditures not in excess of
$8,000,000 in any fiscal year. Any Capital Expenditures financed by purchase
money security interest financing or financial leases to the extent permitted by
Section 7.4 shall not count towards such $8,000,000 cap.

1.2 AMENDMENT TO SECTION 7.1(I) OF THE LOAN AGREEMENT. Subject to the terms of
Section 4 below, Section 7.1(i) of the Loan Agreement is amended and restated in
its entirety and replaced with the following:

(i) Transfers not otherwise permitted in this Section 7.1, provided, that the
aggregate book value of all such Transfers by Borrower and its Subsidiaries,
together, shall not exceed in any fiscal year, $1,000,000.

1.3 AMENDMENT TO SECTION 7.3 OF THE LOAN AGREEMENT. Subject to the terms of
Section 4 below, Section 7.3 of the Loan Agreement is amended and restated in
its entirety and replaced with the following:

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person; provided, however, Bank’s consent
to the foregoing shall not be required so long as Borrower (a) is the sole
survivor upon the consummation of any transaction described hereunder, (b) no
Event of Default has occurred or is likely to occur as a result of such
transaction and (c) so long as Borrower provides Bank satisfactory evidence that
Borrower shall be in pro forma compliance with the financial covenants herein
before and for the next four quarters after such transaction. A Subsidiary may
merge or consolidate into a Guarantor or into Borrower or a Subsidiary which is
not a Guarantor may merge into another Subsidiary which is not a Guarantor.

1.4 AMENDMENT TO SECTION 8.4 OF THE LOAN AGREEMENT. Subject to the terms of
Section 4 below, Section 8.4 of the Loan Agreement is amended and restated in
its entirety and replaced with the following:

8.4 Attachment. (a) Any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in ten (10) days; (b) the service of
process upon Borrower seeking to attach, by trustee or similar process, any
funds of Borrower on deposit with Bank, or any entity under control of Bank
(including a subsidiary); (c) Borrower is enjoined, restrained, or prevented by
court order from conducting a material part of its business; (d) a judgment or
other claim in excess of $1,000,000 becomes a Lien on any of Borrower’s assets;
or (e) a notice of lien, levy, or assessment is filed against any of Borrower’s
assets by any government agency and not paid

 

2



--------------------------------------------------------------------------------

within ten (10) days after Borrower receives notice. These are not Events of
Default, if cured, if stayed or if a bond is posted in each case within thirty
(30) days after such event pending contest or resolution by Borrower (but no
Credit Extensions shall be made during the cure period);

1.5 AMENDMENT TO SECTION 8.7 OF THE LOAN AGREEMENT. Subject to the terms of
Section 4 below, Section 8.7 of the Loan Agreement is amended and restated in
its entirety and replaced with the following:

8.7 Judgments. A judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $1,000,000 to the extent not
covered by independent third-party insurance shall be rendered against Borrower
and shall remain unsatisfied and unstayed for a period of ten (10) days after
the entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction or stay of such judgment);

1.6 AMENDMENT TO SECTION 13.1. Subject to the terms of Section 4 below, the
definition of “Revolving Line Maturity Date” in Section 13.1 of the Loan
Agreement is amended and restated in its entirety and replaced with the
following:

“Revolving Line Maturity Date” is September 30, 2011.

1.7 AMENDMENT TO EXHIBIT F. Subject to the terms of Section 4 below, Exhibit F
(the Compliance Certificate) of the Loan Agreement is amended and restated in
its entirety and replaced with the Exhibit A attached hereto.

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on the Effective Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

 

3



--------------------------------------------------------------------------------

(e) this Amendment has been duly executed and delivered by the Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and

(f) as of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations. Borrower acknowledges that Bank has acted in good
faith and has conducted in a commercially reasonable manner its relationships
with such Borrower in connection with this Amendment and in connection with the
Loan Documents.

Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.

3. LIMITATION. The amendment set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future consent or modification, forbearance or waiver
to any instrument or agreement the execution and delivery of which is consented
to hereby, or to any waiver of any of the provisions thereof; or (c) to limit or
impair Bank’s right to demand strict performance of all terms and covenants as
of any date.

4. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

4.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank; and

4.2 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.

5. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

6. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

 

4



--------------------------------------------------------------------------------

7. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:

  RADISYS CORPORATION   an Oregon corporation   By:         /s/ Brian
Bronson                                        
                                       Printed Name: Brian
Bronson                                                                         
  Title:     Chief Financial Officer                            
                                           

BANK:

  SILICON VALLEY BANK   By:         /s/ Ron
Sherman                                        
                                         Printed Name: Ron
Sherman                                        
                                     Title:     Senior Relationship
Manager                                                           



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

 

TO:     SILICON VALLEY BANK         Date: FROM:        

The undersigned authorized officer of RadiSys Corporation (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending                      with all required covenants except as
noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with generally GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Quarterly financial statements

   Quarterly within 40 days    Yes    No

Annual financial statement

   FYE unaudited within 90 days and audited within 120 days    Yes    No

10-Q, 10-K and 8-K + CC

   Within 5 days after filing with SEC    Yes    No Borrowing Base Certificate
A/R & A/P Agings + Deferred Revenue report   

Quarterly within 30 days

(unless Credit Extensions are less than Threshold Amounts

   Yes    No

Material Litigation

   Prompt    Yes*  No

Annual board approved financial projections

   Annually within 60 days of fiscal year end    Yes    No

 

* If yes, attached is a summary of the Material Litigation not previously
disclosed by Borrower or any of its Subsidiaries.



--------------------------------------------------------------------------------

Financial Covenant

  

Required

  

Actual

  

Complies

Maintain on an applicable quarterly basis:

        

Current Ratio

   1.5:1.00 on June 30, 2009 and each fiscal quarter thereafter                
:1.00    Yes    No

Minimum EBITDA

   $0 from such period, measured on a rolling four quarter basis, ending June
30, 2009 and each quarter thereafter       Yes*  No

Minimum Capital Expenditures

   No greater than $8,000,000 in any fiscal year    $                       
Yes    No

 

* In no event shall EBITDA losses for any one quarter exceed $3,000,000

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

RADISYS CORPORATION    BANK USE ONLY By:    Received
by:                                                                Name:   
AUTHORIZED SIGNER Title:    Date:                                      
                                       
Verified:                                                                       
   AUTHORIZED SIGNER    Date:                                      
                                    Compliance Status:    Yes    No

 

-2-



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                                     

 

I. Current Ratio (Section 6.7(a))

 

Required: 1.5:1.00 on June 30, 2009 and each fiscal quarter thereafter

Actual:

 

A.

   Current Assets    $             

B.

   Current Liabilities less Deferred Revenue    $             

C.

   Aggregate amount of outstanding Advances and Letters of Credit    $
            

D.

   Current Ratio (line A divided by the sum of line B plus line C)   

Is line D equal to or greater than the applicable required ratio set forth
above?

 

                     No, not in compliance

                        Yes, in compliance

 

II. Minimum EBITDA (Section 6.7(b))

 

Required: The minimum EBITDA set forth below opposite each period; provided
however in no event shall EBITDA losses for any one quarter exceed $3,000,000.

 

Fiscal Period

   Minimum EBITDA

Such period, measured on a rolling four quarter basis, ending June 30, 2009 and
each quarter thereafter

   $ 0

Actual:

 

A.    Net Income    $              B.    To the extent included in the
determination of Net Income      

1.      Net Interest Expense

   $                

2.      The provision for income taxes

   $                

3.      Depreciation expense

   $                

4.      Amortization expense

   $                

5.      Income tax expense

   $                

6.      non-cash stock based compensation to the extent reflected as a charge in
the statement of Net Income for such period; provided however, to the extent
that the Borrower took (1) an impairment charge on the goodwill as required by
FAS 142 fair value testing for the fiscal quarter ending December 31, 2008, such
charge shall be added back to EBITDA in an amount not to exceed $67,256,000 and
(2) a FAS 109 Deferred Tax Asset write down for the fiscal quarter ending March
31, 2009, such write down shall be added back to EBITDA for such quarter in an
amount not to exceed $39,172,475

   $                

7.      The sum of lines 1 through 6

   $              C.   

EBITDA(line A plus line B.7)

   $  



--------------------------------------------------------------------------------

Is line C equal to or greater than the required minimum EBITDA set forth
opposite the fiscal period above?

 

                     No, not in compliance

                        Yes, in compliance

Are EBITDA losses for any quarter less than $3,000,000?

 

                     No, not in compliance

                        Yes, in compliance

 

-2-